DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
	Applicant’s election without traverse of Species I (claims 1-16) in the reply filed on 9/8/2022 is acknowledge. 
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/26/2020, 11/10/2021, 5/10/2022, 8/3/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Reference character “I” is found in the drawings (Figures 2A-2C); however, reference character “I” is not mentioned in the disclosure. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 3, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al. (U.S. 2016/0251251 A1).
Regarding claim 3, Hirayama discloses a laser processing method (“laser processing method”; Hirayama Abstract, fig.9) for a plastic film (film 1; Hirayama fig.1; film 1 is a plastic film because it contains base materials 32, 31 are made of polyethylene terephthalate as indicated by Hirayama Par.0079, polyethylene terephthalate is plastic), comprising: 
a process of, with respect to a plastic film (film 1; Hirayama fig.1) in which at least a protective film (protective film includes base material 32, adhesive 34, and base material 31; Hirayama fig.1), an adhesive (adhesive 33, Hirayama fig.1) and a base material (glass 2, Hirayama fig.1) are laminated in that order (as shown in Hirayama fig.1), pulsing a laser beam (laser beam 101, Hirayama fig.9; note that the laser source 102 shown in Hirayama fig.9 is a pulse CO2 laser, as indicated by Hirayama Par.0066) having a wavelength in an infrared region (wavelength of the CO2 laser to be used is from 9.0 μm to 11.0 μm, as indicated by Hirayama Par.0073; therefore, the wavelength in an infrared region; note that the infrared (IR) region which covers the wavelength range from approximately 0.7 µm to 100 µm) from the protective film side and causing the plastic film to be irradiated with the laser beam to cut the plastic film (as shown in Hirayama fig.5, the laser beam is pulsed and irradiated from the protective film side and causing the plastic film to be irradiated with the laser beam to cut the plastic film 1),
wherein a thickness of the adhesive is 20 μm or less (thickness of adhesive 33 is less than 20 μm, as indicated by Hirayama Par.0052) [Hirayama Par.0052 cited: “A thickness of each of the adhesives 33 and 34 is desired to be 20 μm or smaller depending on a pressure-sensitive adhesive strength of the used material”].

Regarding claim 14, Hirayama discloses the method as set forth above, Hirayama also discloses wherein
a wavelength of the laser beam is 5 μm or more and 11 μm or less (wavelength of the CO2 laser to be used is from 9.0 μm to 11.0 μm, as indicated by Hirayama Par.0073).

Regarding claim 15, Hirayama discloses the method as set forth above, Hirayama also discloses wherein
a cut form of the plastic film is a full cut (cut form of the plastic film 1 is a full cut, as shown in Hirayama fig.6) or a half cut [it is noted that the limitation “a full cut or a half cut” are in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 16, Hirayama discloses the method as set forth above, Hirayama also discloses wherein
the plastic film is cut in a free-form shape by two-dimensionally scanning (as shown in Hirayama fig.9, the plastic film 1 is cut in a free-form shape by two-dimensionally scanning because a conveyance apparatus (not shown) configured to convey the stage base 107 in X and Y directions, as indicated by Hirayama Par.0059) the laser beam and the plastic film relative to each other (as shown in Hirayama fig.9, the laser beam and the plastic film 1 relative to each other).

Claims 7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al. (U.S. 2010/0167076 A1).
Regarding claim 7, Nishida discloses a plastic film (optical film, Nishida Par.0039-0040; optical film is a plastic film because it comprises a polyethylene terephthalate (PET) base, as indicated by Nishida Par.0040) in which 
at least a protective film (protective film includes “a film”, Nishida Par.0040), an adhesive (pressure-sensitive adhesive layer, Nishida Par.0040) and a base material (base material includes the PET base and the polarizing plate, Nishida Par.0040) are laminated in that order (as indicated by Nishida Par.0040, the protective film is laminated on top of the polarizing plate; and the protective film includes the film, the pressure-sensitive adhesive layer, and the PET base laminated in that order) [Nishida Par.0040 cited: “The optical film that was used in the present example has a structure in which a surface protective film is provided on one surface of a polarizing plate (manufactured by Nitto Denko Corporation)….The surface protective film consists of a film in which a pressure-sensitive adhesive is applied onto a PET base...”], 
wherein a width of contamination caused by components derived from the adhesive that adhere to the protective film surface is 0.3 mm or less [as shown in Nishida Table 1 on page 4 or as shown below, in the example of full cut the optical film with incident angle of 30o and 40o, the width of contamination caused by components derived from the adhesive that adhere to the protective film surface is 0.1 mm, which is less than 0.3 mm].

    PNG
    media_image1.png
    812
    1563
    media_image1.png
    Greyscale


Regarding claim 9, Nishida discloses the apparatus as set forth above, Nishida also discloses wherein
the plastic film is a polarizing film (plastic film is a polarizing film because it includes polarizing layer, as indicated by Nishida Par.0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (U.S. 2016/0251251 A1) in view of Conlon et al. (U.S. Patent No. 6,781,093 B2).
Regarding claim 1, Hirayama discloses a laser processing method (“laser processing method”; Hirayama Abstract, fig.9) for a plastic film (film 1; Hirayama fig.1; film 1 is a plastic film because it contains base materials 32, 31 are made of polyethylene terephthalate as indicated by Hirayama Par.0079, polyethylene terephthalate is plastic) comprising: 
a process of pulsing a laser beam (laser beam 101, Hirayama fig.9; note that the laser source 102 shown in Hirayama fig.9 is a pulse CO2 laser, as indicated by Hirayama Par.0066) having a wavelength in an infrared region (wavelength of the CO2 laser to be used is from 9.0 μm to 11.0 μm, as indicated by Hirayama Par.0073; therefore, the wavelength in an infrared region; note that the infrared (IR) region which covers the wavelength range from approximately 0.7 µm to 100 µm) and causing a plastic film to be irradiated with the laser beam to cut the plastic film (as shown in Hirayama fig.5, the laser beam is pulsed and irradiated from the protective film side and causing the plastic film to be irradiated with the laser beam to cut the plastic film 1), 
wherein a peak energy density of the laser beam with which the plastic film is irradiated is 70 J/cm2 or more and 270 J/cm2 or less (the peak energy density of the laser beam with which the plastic film 1 is irradiated is 200 J/cm2 or more, as indicated by Hirayama Par.0077).
Hirayama discloses the energy density of the laser beam with which the plastic film is irradiated is 200 J/cm2 or more [Hirayama Par.0077], but does not explicitly disclose the energy density of the laser beam 270 J/cm2 or less.
Conlon teaches a similar laser processing method (laser processing, Conlon fig.2) for a plastic film (film 32, Conlon fig.2; film 32 includes polyimide material as indicated by Conlon Col. 12 lines 15-17; therefore, film 32 is plastic film) 
wherein a peak energy density of the laser beam with which the plastic film is irradiated is 70 J/cm2 or more and 270 J/cm2 or less (as shown in Colon Table 2, the energy density of the laser beam with which the plastic film is irradiated is 148 J/cm2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirayama, by adding the teaching of the energy density of the laser beam with which the plastic film is irradiated is 148 J/cm2, as taught by Conlon, in order to have suitable energy density to cut different plastic materials depending on a strength of the used plastic materials; furthermore, using suitable energy density would also help to prevent debris from being deposited on the material surface.

Regarding claim 4, Hirayama in view of Colon teaches the method as set forth above, Hirayama also discloses wherein
a wavelength of the laser beam is 5 μm or more and 11 μm or less (wavelength of the CO2 laser to be used is from 9.0 μm to 11.0 μm, as indicated by Hirayama Par.0073).

Regarding claim 5, Hirayama in view of Colon teaches the method as set forth above, Hirayama also discloses wherein
a cut form of the plastic film is a full cut (cut form of the plastic film 1 is a full cut, as shown in Hirayama fig.6) or a half cut [it is noted that the limitation “a full cut or a half cut” are in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 6, Hirayama in view of Colon teaches the method as set forth above, Hirayama also discloses wherein
the plastic film is cut in a free-form shape by two-dimensionally scanning (as shown in Hirayama fig.9, the plastic film 1 is cut in a free-form shape by two-dimensionally scanning because a conveyance apparatus (not shown) configured to convey the stage base 107 in X and Y directions, as indicated by Hirayama Par.0059) the laser beam and the plastic film relative to each other (as shown in Hirayama fig.9, the laser beam and the plastic film 1 relative to each other).

Claims 2, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (U.S. 2016/0251251 A1) in view of Conlon et al. (U.S. Patent No. 6,781,093 B2), and further in view of Lee et al. (U.S. 2017/0120389 A1).
Regarding claim 2, Hirayama in view of Colon teaches the method as set forth above, but does not teach wherein 
a pulse energy of the laser beam with which the plastic film is irradiated is 3.4 mJ/pulse or more and 8 mJ/pulse or less.
Lee teaches a similar laser processing method (laser cutting method, Lee Abstract & Claim 1) for a plastic film (“a plastic-based sheet material”, Lee Par.0003) wherein
a pulse energy of the laser beam with which the plastic film is irradiated is 3.4 mJ/pulse or more and 8 mJ/pulse or less (the pulse energy of the laser beam is preferably 5 mJ/pulse to 7 mJ/pulse, as indicated by Lee Par.0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hirayama in view of Colon, by adding the teaching of the pulse energy of the laser beam is preferably 5 mJ/pulse to 7 mJ/pulse, as taught by Lee, in order to achieve the more advantageous the energy efficiency and the cutting quality. Because the pulse energy as suggested by Lee is sufficient for performing a single cutting system, when the cutting is performed by a single cutting system, the cutting is performed by a one-time process, and thus the quality of the cut surface would be further improved, as recognized by Lee [Lee, Par.0032].

Regarding claim 11, Hirayama in view of Colon and Lee teaches the method as set forth above, Hirayama also discloses wherein 
a wavelength of the laser beam is 5 μm or more and 11 μm or less (wavelength of the CO2 laser to be used is from 9.0 μm to 11.0 μm, as indicated by Hirayama Par.0073).

Regarding claim 12, Hirayama in view of Colon and Lee teaches the method as set forth above, Hirayama also discloses wherein 
a cut form of the plastic film is a full cut (cut form of the plastic film 1 is a full cut, as shown in Hirayama fig.6) or a half cut [it is noted that the limitation “a full cut or a half cut” are in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 13, Hirayama in view of Colon and Lee teaches the method as set forth above, Hirayama also discloses wherein 
the plastic film is cut in a free-form shape by two-dimensionally scanning (as shown in Hirayama fig.9, the plastic film 1 is cut in a free-form shape by two-dimensionally scanning because a conveyance apparatus (not shown) configured to convey the stage base 107 in X and Y directions, as indicated by Hirayama Par.0059) the laser beam and the plastic film relative to each other (as shown in Hirayama fig.9, the laser beam and the plastic film 1 relative to each other).

Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (U.S. 2010/0167076 A1) in view of Hirayama et al. (U.S. 2016/0251251 A1).
Regarding claim 8, Nishida discloses the apparatus as set forth above, but does not disclose wherein
a thickness of the adhesive is 20 μm or less.
Hirayama teaches a similar plastic film (film 1; Hirayama fig.1; film 1 is a plastic film because it contains base materials 32, 31 are made of polyethylene terephthalate as indicated by Hirayama Par.0079, polyethylene terephthalate is plastic) wherein:
a thickness of the adhesive is 20 μm or less (thickness of adhesive 33 is less than 20 μm, as indicated by Hirayama Par.0052) [Hirayama Par.0052 cited: “A thickness of each of the adhesives 33 and 34 is desired to be 20 μm or smaller depending on a pressure-sensitive adhesive strength of the used material”].
Since the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II (A). Therefore, since prior art Hirayama teaches a thickness of the adhesive is 20 μm or less, it is not inventive to discover the optimum or workable ranges of the thickness of the adhesive is 20 μm or less by routine experimentation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishida, by making the thickness of the adhesive is 20 μm or less, as taught by Hirayama, as a matter of routine optimization since the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II (A). Furthermore, the modification would make the plastic film becomes thinner, in order to limit scatter/contamination during laser cutting process.

Regarding claim 10, Nishida in view of Hirayama teaches the apparatus as set forth above, Nishida also discloses wherein
the plastic film is a polarizing film (plastic film is a polarizing film because it includes polarizing layer, as indicated by Nishida Par.0040).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Forier et al. (U.S. Pub. No. 2016/0107425 A1) discloses a plastic film for laser beam cutting applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761